IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00417-CV

       IN THE INTEREST OF E.J., J.J., V.J., AND C.J.X., CHILDREN


                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 15-000408-CV-85


                                       ORDER

       On March 24, 2017, appellants filed a motion for an extension of time to file their

pro se response to their appointed counsel’s motion to withdraw and supporting Anders

brief. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). The

basis of the motion is that certain pretrial hearings were apparently not transcribed

although they arguably had been designated as part of the record. According to the

motion:

       [Counsel] sent an additional request for these transcriptions by email to
       Kimberly McCright, President and CEO of Verbatim Reporting and
       Transcription LLC, on March 17, 2017. She forwarded the request to the
       trial court judge John Delaney, who initially denied the request on March
       19, 2017. Upon being provided with further information about the belief
       that there is information in the pre-trial transcripts that is relevant to the
       appeal, Judge Delaney approved the request on March 21, 2017.
         Counsel is ordered to provide to this Court, within 7 days from the date of this

order, the referenced communications with the recorder so that the Court may take

appropriate actions to secure the timely transcription and filing of a supplemental record.

         Because appellants do not have the complete record for their review, their

response to counsel’s Anders brief is not yet due. The motion for extension of time to file

a response is dismissed without prejudice to file another, if needed, after the

supplemental record has been filed.


                                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed April 5, 2017




In the Interest of E.J., J.J., V.J., and C.J.X., Children                            Page 2